Citation Nr: 0709768	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-28 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to special monthly pension by reason of need 
for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1970 to 
September 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The RO treated the claims on appeal as claims to reopen based 
on new and material evidence.  However, a claimant may only 
submit new and material evidence upon a finally adjudicated 
claim.  38 C.F.R. § 3.156(a) (2006).  The Board considers the 
pension and special monthly pension claims more akin to 
increased rating claims, which do not involve analysis of a 
finally adjudicated claim.  Thus, an analysis for new and 
material evidence is not appropriate.  The Board finds no 
prejudice by adjudicating this case on a de novo basis at 
this time and, in fact, it is of benefit to the veteran. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Generally, pension is available to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities that are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2006).  Benefits payable are subject to 
limitations on annual income and net worth.  38 U.S.C.A. §§ 
1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.274.  Total disability 
is present when impairment of the mind or body renders it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A disability 
is permanent if the impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
C.F.R. § 3.340(b).  
There are several bases on which permanent and total 
disability for pension purposes may be established.  Total 
and permanent disability may be determined on the basis of 
the objective "average person" or subjective 
"unemployability" tests, or on an extra-schedular basis.  
38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17.  See also 
Brown v. Derwinski, 2 Vet. App. 444 (1992) (provides an 
analytical framework for application in pension cases).  In 
addition, a person is considered to be permanently and 
totally disabled if such person is disabled as determined by 
the Commissioner of Social Security.  38 U.S.C.A. 
§ 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B).  The Board 
emphasizes that any disability considered must not be the 
result of the veteran's own willful misconduct.  38 C.F.R. § 
4.17a.       

The veteran meets one requirement in so far as he served for 
over 90 days during a period of war.  There is insufficient 
evidence in the claims folder to determine whether he 
currently meets the annual income and net worth requirements.  

The remaining issue is whether he is permanently and totally 
disabled due to his disabilities.  The veteran currently has 
a combined disability evaluation of 30 percent, not 
sufficient to meet the current percentage requirements of 
38 C.F.R. § 4.16(a).  Significantly, his disability of 
paralysis below the waist has been associated with misconduct 
(a post-service gunshot wound in June 1974), thus preventing 
its consideration for pension purposes.  See Board decision 
dated April 1976.          

Before addressing the merits of the claims on appeal, the 
Board finds that additional development is required.

First, as part of his August 2003 claim for pension, the 
veteran indicated that he receives Social Security 
Administration (SSA) disability income in the amount of 
$1,058 a month.  Records associated with this SSA claim are 
not associated with the claims folder.  VA is required to 
obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  Although 
disability determinations by the Social Security 
Administration are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for pension and VA 
has a duty to assist the veteran in gathering such records.  
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  Thus, a remand is in order to 
secure these records.  

Second, the RO should secure any additional VA treatment 
records since March 2004 to the present and associate them 
with the claims folder.  

Third, in the February 2007 Informal Brief, the veteran's 
representative appears to be raising the issue of new and 
material evidence to reopen the finding of willful misconduct 
during the June 8, 1974 gunshot incident that resulted in 
paralysis, though this is not clear.  He also raises the 
issues of new and material evidence for an acquired 
psychiatric disorder and service connection for drug and 
alcohol abuse secondary to an acquired psychiatric disorder.  

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
The Board accepts these statements as raising new claims.  
The RO has not fully adjudicated these claims and the Board 
may not unilaterally take jurisdiction of any additional 
claims.  Therefore, these matters are referred to the RO for 
the appropriate action.

Fourth, with regard to the above issues that are being 
referred, the Board believes that additional development is 
warranted to adequately adjudicate these issues.  In this 
regard, the veteran's representative has cited the case of 
Allen v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).  In 
this case, the Federal Circuit held that 38 U.S.C.A. § 1110, 
barring veterans' disability compensation "if the disability 
is a result of the veteran's own willful misconduct or abuse 
of alcohol or drugs" does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Allen at 138.  However, it 
cautioned that compensation would only result where there was 
clear medical evidence establishing that the alcohol or drug 
abuse disability was caused by a veteran's primary service-
connected disability. Id.  

Although service medical records (SMRs) only show treatment 
for and diagnoses of heroin use and passive-dependent 
personality disorder, a VA psychiatrist in a post-service 
March 1979 VA letter opines that the veteran has a "latent 
schizophrenic process" that started in service and also 
influenced the gunshot wound incident.  In addition, the VA 
psychiatrist implies that the veteran's drug abuse was the 
result of his psychiatric problems, as opposed to be being 
the cause of his psychiatric issues.  Finally, in an October 
2004 VA psychiatry consult, a VA physician noted a long 
history of depression that "probably dates back to his 
military days."  The basis for these opinions is unclear. 

Consequently, a VA psychiatric examination and opinion 
addressing the issues of whether the veteran's current 
psychiatric problems stem from service, and whether his drug 
and alcohol use is secondary to his psychiatric condition, is 
warranted.  The Board concedes that it is unusual to request 
a VA examination for a new and material evidence issue; 
however, development of these referred issues is essential in 
order to properly adjudicate the veteran's nonservice-
connected pension claim on appeal.  

Fifth, the RO should consider whether the veteran currently 
meets the annual income and net worth requirements for 
pension.  If he does meet these requirements, the RO should 
consider that the veteran's representative listed various 
disabilities that were not considered by the RO when it made 
its most recent determination that the veteran was not 
entitled to VA pension benefits.  See Roberts v. Derwinski, 2 
Vet. App. 387 (1992) (stating that before a total and 
permanent disability rating can be awarded, an evaluation 
must be performed to determine the percentage of impairment 
caused by each disability).  In this regard, the veteran or 
his representative is asked to submit a more succinct 
statement listing all the disabilities he currently 
experiences and the effect that each has on his ability to 
function.  

Sixth, if the veteran currently meets the annual income and 
net worth requirements for pension, he should be accorded a 
general VA medical examination that provides an extensive 
report concerning the nature and extent of all disabilities 
found to be present.  

Seventh, when readjudicating the pension issue on remand, if 
the veteran currently meets the annual income and net worth 
requirements for pension, the RO should prepare a 
supplemental statement of the case (SSOC) that lists and 
rates each of the disabilities considered for the nonservice-
connected pension claim.  If the veteran still does not meet 
the percentage requirements for permanent total disability 
for pension purposes, the RO should evaluate extra-schedular 
consideration under 38 C.F.R. §§ 3.321(b)(2).  

Eighth, the veteran is also seeking special monthly pension 
for need of aid and attendance.  The Board finds that this 
issue is inextricably intertwined with the issue of 
nonservice-connected pension.  As such, the Board may not 
properly review the veteran's special monthly pension claim 
until the requested development for the pension issue has 
been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  Therefore, this issue must also be 
remanded.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request from the Social 
Security Administration records 
associated with the veteran's 
disability claim.  It should request 
copies of any disability determination 
and associated medical records, if 
any.  If no records are available, a 
response to that effect must be 
associated with the claims folder. 

2.	The RO should secure any additional 
VA treatment records from March 2004 
to the present and associate them 
with the claims folder.  


3.	The Board refers the following issues 
to the RO for development and 
adjudication: (1) new and material 
evidence to reopen the issue of 
whether paralysis resulting from a 
gunshot wound incident on June 8, 
1974, is the result of the veteran's  
willful misconduct for purposes of 
entitlement to pension; (2) new and 
material evidence to reopen service 
connection for an acquired 
psychiatric disorder; and (3) service 
connection for drug and alcohol abuse 
secondary to an acquired psychiatric 
disorder.

4.	In developing the referred claims, 
the RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of 
any current psychiatric disorder.  
The claims folder must be made 
available for review for the 
examination and the examination 
report must state whether such review 
was accomplished.  The examination 
should comply with AMIE protocols.  
The examiner is asked to provide a 
diagnosis for any psychiatric 
disorder present.  The examiner 
should provide an opinion as to the 
following:
 
(A)	Is it at least as likely as 
not (a 50 percent 
probability) that any current 
psychiatric disorder is 
related to the veteran's 
period of active duty service 
from January 1970 to 
September 1972?  

(B)	If found related to service, 
is it as least as likely as 
not that that any current 
drug and alcohol disorder was 
caused by, or is a symptom 
of, a psychiatric disorder.    

(C)	In making these 
determinations, the examiner 
should review the October 
2004 VA psychiatry consult 
and March 1979 VA psychiatric 
letter, which both suggest 
that the veteran's 
psychiatric condition had its 
onset in military service.  

                            The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, but 
rather the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The examiner should 
include a complete explanation with 
his or her opinion, based on findings 
on examination and information 
obtained from review of the record.  
If the examiner is unable to provide 
the requested opinions, the 
examination report should so state.

5.	The RO should consider whether the 
veteran currently meets the annual 
income and net worth requirements for 
pension.  If he meets these 
requirements, then the RO should ask 
the veteran or his representative to 
submit a succinct statement listing 
all disabilities the veteran 
currently experiences and the effect 
that each has on his ability to 
function.  


6.	If the veteran currently meets the 
annual income and net worth 
requirements for pension, then he  
should also be scheduled for a 
general VA medical examination that 
provides an extensive report 
concerning the nature and extent of 
all disabilities found to be present.  
The examination should comply with 
AMIE protocols for the appropriate 
examination.  The examination should 
include any test or study deemed 
necessary by the examiner.  The 
claims folder must be made available 
for review for the examination and 
the examination report must state 
whether such review was accomplished.  

7.	If the veteran currently meets the 
annual income and net worth 
requirements for pension, then the RO 
should prepare an SSOC that lists and 
rates each of the disabilities 
considered for the non-service-
connected pension claim.  If the 
veteran still does not meet the 
percentage requirements for permanent 
total disability for pension 
purposes, the RO should evaluate for 
extra-schedular consideration under 
38 C.F.R. §§ 3.321(b)(2).   
 
8.	If the disposition of either issue on 
appeal still remains unfavorable, 
furnish the veteran and his 
representative with the SSOC and 
afford an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

